United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 18, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-20054
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDGAR ALFRED MOSQUERA, also known as Calidoso,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-781-1
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Edgar Alfred Mosquera has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Mosquera has filed a

response wherein he argues that his criminal-mischief conviction

should have been excluded from the computation of his criminal

history score.    Although the district court discussed the

conviction at the sentencing hearing, the arguments made by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20054
                                -2-

Mosquera are raised for the first time on appeal.    Accordingly,

they are reviewed for plain error only.    See United States v.

Olano, 507 U.S. 725, 732 (1993).

     Our independent review of the brief, the record, and

Mosquera’s response discloses no nonfrivolous issues in this

direct appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, and counsel is excused from further responsibilities

herein.   The appeal is DISMISSED.   See 5TH CIR. R. 42.2.